 

Exhibit 10.1

RUBICON TECHNOLOGY, INC. SUPPLY AGREEMENT

This Agreement (“Agreement”) is made as of July 27, 2010 (“Effective Date”)
between RUBICON TECHNOLOGY, INC., with an office at 900 East Green Street,
Bensenville, Illinois 60106 USA (“Seller”), [***] (“Buyer”).

1. Sale and Purchase. With respect to the products identified on Attachment A
(“Products”), attached hereto and incorporated herein, Seller will sell to
Buyer, and Buyer will buy, the volume of Products set forth in Attachment A. The
parties agree to the purchase volume requirements set forth in Attachment A, and
any failure of Buyer to purchase and pay for the specified quantity of Products
pursuant to this Agreement shall be an immediate material breach by Buyer of its
obligations under this Agreement. Buyer agrees that the purchase volume
requirements appearing on Attachment A hereto are reasonable and acknowledges
that such requirements have been established as the result of a mutual
examination and negotiation between the parties.

2. Price, Payment and Delivery Terms. The prices for the Products shall be as
set forth on Attachment A, which prices shall remain firm during the Term of
this Agreement. All payments due hereunder to Seller shall be paid to Seller in
US dollars and all undisputed amounts shall be paid not later than 60 days
following the date of the applicable invoice. During the pendency of any
dispute, the parties shall continue to perform their obligations under this
Agreement unless this Agreement is terminated pursuant to the terms herein. Any
undisputed amount not timely paid will accrue interest at the rate of 12% per
year, compounded annually and Buyer shall reimburse all costs incurred by
Seller, including Seller’s reasonable attorneys’ fees, incurred in collecting
any amount due under this Agreement. Due to the fixed volume requirement agreed
to between the parties, Seller will automatically ship the Products to Buyer
monthly pursuant to the terms for the volume requirements appearing on
Attachment A, without any purchase order or other confirmation being required
from Buyer, and any order, confirmation, acceptance or related instrument is
limited to the terms and conditions specified in this Agreement and all parties
agree that only the terms and conditions in this Agreement shall govern in all
instances. Seller does not agree to any proposed addition, deletion or amendment
of this Agreement by way of any order form, acceptance document or other
instrument, any alteration is only effective if evidenced in writing and signed
for and on behalf of both parties. This Agreement shall be accepted by Buyer
through execution where indicated on the face hereof or by acceptance of

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Product delivered in accordance with this Agreement. Seller will reasonably
assist Buyer in arranging any desired insurance and transportation; however, all
prices are exclusive of shipping charges, insurance, taxes, bank or payment
processing fees, foreign exchange permits or fees, customs duties and tariffs
and all similar charges that may be paid by or imposed on Seller. All such
charges, if paid by or imposed on Seller, will be billed to Buyer in connection
with the sale of the Products. Delivery from Seller shall be EX-WORKS (Incoterms
2000) and title and risk of loss shall pass at that same point. If Seller fails
to deliver the Products on schedule due to any reasons attributable to Seller,
other than any reason for which performance is excused pursuant to Section 7,
below, Buyer may, without prejudice to any other rights which it may have,
(i) terminate this Agreement in whole or in part and (ii) recover from Seller
any expenditure reasonably incurred by Buyer in obtaining the Products in
substitution from other sellers over and above any obligation owed to Seller
with respect to such Products. Buyer may, at Seller’s expense, reject any
shipment, or portion thereof, which does not conform with the specifications for
Product set forth in Attachment B, and only if Buyer provides Seller with notice
of such rejection (and sufficient data and evidence of the nonconformance or
defect at issue) within twenty (20) days of delivery of such Product to Buyer.
Subject only to Seller’s limited warranty obligations under Section 3, below,
Buyer will be deemed to have accepted any Products not timely rejected with full
notice of any non-conformance. Seller shall, with respect to any rejected or
defective Product, in Seller’s sole discretion and expense, and upon return of
the rejected or defective Product by Buyer with sufficient related data and
evidence of the non-conformance or defect at issue, provide Buyer with either
similar replacement Product for the Product so rejected or defective or provide
a refund of any amounts paid for the defective or rejected Product. Buyer shall
defend, indemnify and hold Seller and its officers, directors, contractor,
agents and employees harmless from liability asserted by third parties
(including all damages, losses, costs and attorneys fees) arising out of the use
of the Products by Buyer.

3. Warranties. Seller warrants to Buyer that (i) it has the right and authority
to enter into this Agreement and to perform its obligations hereunder,
(ii) neither the Products nor their use infringe or will infringe any patent or
violate any intellectual property or proprietary rights of any third party,
including but not limited to copyright, trademark or trade secret rights
anywhere in the world, (iii) the Products, as placed for delivery to Buyer, will
conform in all material respects to the applicable Specifications, and (iv) the
Products will be delivered to Buyer free of all liens, claims and encumbrances,
except any caused by Buyer or that are the responsibility of Buyer under this
Agreement . EXCEPT AS EXPRESSLY STATED HEREIN, SELLER

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

MAKES NO EXPRESS OR IMPLIED WARRANTY, INCLUDING WITHOUT LIMITATION ANY WARRANTY
AS TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

4. Indemnification and Limitation of Liability. Seller shall defend, indemnify
and hold Buyer and its officers, directors, contractor, agents and employees
harmless from liability asserted by third parties (including all damages,
losses, costs and attorneys fees) arising out of (i) infringement by the
Products of any intellectual property rights of any third party, including but
not limited to patent rights, trademark rights, copyrights or other proprietary
rights, or (ii) the negligence or willful misconduct of Seller, or (iii) any
breach of warranties, or (iv) any claim based on the death or bodily injury to
any person, destruction or damage to property, or contamination of the
environment caused solely and directly by the Products, and Seller shall have no
obligation to indemnify Buyer for any claim or damage resulting from the
selection, use, possession or modification of the Products by Buyer unless
caused solely and directly by a defect in the Product. Should the use of any
Products by Buyer, its subcontractors, or customers be enjoined, be threatened
by injunction, or be the subject of any legal proceeding related to or alleging
the Product’s infringement of any patent or similar rights, Seller shall, at its
sole cost and expense, either (a) substitute fully equivalent non-infringing
Products; (b) modify the Products so that they no longer infringe but remain
fully equivalent in quality, performance and functionality; (c) obtain for
Buyer, its subcontractors, or customers the right to continue using the
Products; or (d) if none of the foregoing is possible, refund all amounts paid
for the infringing Products. Buyer shall defend, indemnify and hold Seller and
its officers, directors, agents and employees harmless from liability asserted
by third parties (including all damages, losses, costs and attorneys fees)
arising out of the negligence or willful misconduct of Buyer. Except with
respect to Buyer’s payment obligations, neither party shall be liable to the
other for, in the aggregate, more than the total of the amounts actually paid by
Buyer to Seller pursuant to this Agreement, and neither party shall be liable to
the other for any indirect, consequential, special, or punitive damages,
including without limitations lost profits and lost business.

5. Term, Termination, Survival, and Termination Liability. This Agreement shall
begin on the Effective Date and continue in effect until the expiration of the
Term specified in Attachment A. If either party materially breaches this
Agreement and such breach is not remedied within thirty (30) days after receipt
by the breaching party of a notice thereof from the other party (except in

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the case of breach for non-payment by Buyer, for which Seller shall provide
notice of such breach and there shall be a five (5) day cure period), the
non-breaching party may terminate this Agreement. In addition, if Buyer, upon
Seller’s request, fails to pay for the Products as required under this Agreement
or fails to provide adequate assurance of its ability to continue to pay for the
Products on the terms set forth in this Agreement, Seller, in its sole
discretion and without impairing or limiting any other rights that it may have
under this Agreement or under applicable law, and without further notice, may:
(i) terminate this Agreement without penalty with respect to any or all Products
remaining to be shipped to Buyer and (ii) recover from Buyer all damages and
losses due to Buyer’s inability to purchase and/or pay for all of the Products
agreed to be purchased under this Agreement for the full Term of this Agreement.
Further, upon any termination of this Agreement for any reason attributable to
Buyer, all amounts or payments that Buyer is required to pay Seller pursuant to
this Agreement will become due and payable at the time of termination or
expiration. If Buyer seeks to terminate this Agreement prior to the expiration
of the Term without cause, such termination shall only be permitted if agreed to
by Seller and upon payment by Buyer, within ten (10) days of such effective
termination date, of an amount equal to the damage incurred by Seller due to
failure to purchase all of the remaining Products required to be purchased for
the balance of the Term pursuant to the volume requirements set forth in
Attachment A. Sections 3 through 8 shall survive the termination of this
Agreement. Neither party shall incur any liability whatsoever for any damage,
loss or expenses of any kind suffered or incurred by the other (or for any
compensation to the other) arising from or incident to any termination of this
Agreement by such party which complies with the terms of the Agreement, whether
or not such party is aware of any such damage.

6. Confidentiality and Intellectual Property. All information disclosed by one
party to the other, including without limitation the terms of this Agreement,
information about customers, finances, trade secrets, proprietary methods,
strategies or any technical, financial, business or other information will be
deemed to be the disclosing party’s proprietary and confidential information
(“Confidential Information”). Confidential Information will be held in
confidence by the receiving party and will not be disclosed by the receiving
party to any third party, without the written consent of the disclosing party.
Notwithstanding the foregoing, the receiving party may disclose Confidential
Information to employees with a need to know and accountants, attorneys,
consultants and advisers, but only upon a written undertaking by the third party
to be bound by the terms of this Confidentiality and Intellectual Property
provision. The receiving party shall not use the disclosing party’s Confidential
Information for any purpose other than as

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

contemplated by this Agreement. Confidential Information does not include
information that (i) is generally and freely publicly available through no fault
of the receiving party, (ii) the receiving party otherwise rightfully obtains
from third parties without restriction, or (iii) is independently developed by
employees of the receiving party with no knowledge of or access to such
information. Notwithstanding the foregoing, the receiving party may disclose the
disclosing party’s Confidential Information as required by law or if required to
do so by lawful order of a government agency or court with jurisdiction over the
receiving party, but the receiving party shall, to the extent allowed by law,
promptly (before the disclosing party is prejudiced) inform the disclosing party
of the request for or issuance of such order so that the disclosing party may
seek to limit or prevent the disclosure. Each party, as a receiving party,
acknowledges that a breach of this section would result in irreparable harm to
the disclosing party, which harm could not be fully remedied by money damages.
Without limiting any other relief available to the disclosing party, and
notwithstanding the dispute resolution procedures set forth in Section 8, below,
the disclosing party may seek equitable relief to enforce the terms of this
section and the receiving party shall not seek to require a bond or other
security in connection with the same. Either party shall not use the other
party’s name, logo, trademarks, or other intellectual property in promoting,
using, or selling the Products (or products incorporating them) without the
other party’s prior written consent. Seller shall retain all intellectual
property rights in and to the Products.

7. General. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, when sent by confirmed fax, or three
business days after being sent by airmail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice. Neither party may assign its rights or obligations
under this Agreement without the written consent of the other party. Subject to
the foregoing, this Agreement shall bind and inure to the benefit of the
parties, their respective successors and permitted assigns. The failure of
either party to enforce its rights under this Agreement at any time for any
period shall not be construed as a waiver of such rights. This Agreement
supersedes all proposals, oral or written, all negotiations, conversations, or
discussions between or among parties relating to the subject matter of this
Agreement and all past dealing or industry custom. No changes or modifications
or waivers are to be made to this Agreement unless evidenced in writing and
signed for and on behalf of both parties. In the event that any provision of
this Agreement shall be determined to be illegal or unenforceable, that
provision will be limited or eliminated to the minimum extent necessary so that
this Agreement

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

shall otherwise remain in full force and effect and enforceable. In the event
that a delay or failure of either party to comply with any obligation created by
this Agreement is caused by a condition outside of that party’s control,
including without limitation, fire, flood, riots, strikes, epidemics, shortage
of materials, war (declared or undeclared and including the continuance,
expansion or new outbreak of any war or conflict now in existence), terrorism,
embargoes and governmental actions or decrees, that obligation shall be
suspended during the continuance of the force majeure condition and a reasonable
time thereafter not longer than the duration of such force majeure condition.

8. Governing Law; Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to this Agreement, including but not limited to any claim
arising from the breach of this Agreement, shall be finally settled by binding
arbitration before a panel of three (3) arbitrators in accordance with the Rules
of Conciliation and Arbitration of the International Chamber of Commerce. In the
event of any conflict between the Rules of Conciliation and Arbitration of the
International Chamber of Commerce and the provisions of this clause, the
provisions of this clause shall govern. Each party shall nominate one arbitrator
within thirty (30) days from the date on which the claimant’s request for
arbitration has been communicated to the other party. The two (2) arbitrators so
named shall within fifteen (15) days from the date of their appointment,
nominate the third arbitrator who shall be chairman of the arbitration panel. If
either party fails to timely nominate its arbitrator or if the two arbitrators
so nominated fail to timely agree on the nomination of the third arbitrator, the
president of the International Chamber of Commerce shall, as expeditiously as
possible, appoint the arbitrator or arbitrators not appointed within the time
periods set forth above. Arbitration shall be in the English language, and shall
take place in Hong Kong. Any award rendered by the arbitration panel shall be
final. Judgment upon the award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. The parties
acknowledge that this agreement and any award rendered pursuant to it shall be
governed by the United Nations Convention on the Recognition and Enforcement of
Foreign Arbitral Awards. This agreement shall be construed and the obligations
of the parties shall be determined in accordance with the laws of the State of
New York, United States of America, and the UN Convention on the International
Sale of Goods does not apply to this Agreement.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  [***]   BY: /s/ [***]   NAME: [***]   TITLE: Vice President   RUBICON
TECHNOLOGY, INC.   BY: /s/ Raja M. Parvez   NAME: Mr. Raja M. Parvez   TITLE:
President

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Attachment A

Term: 14 months – November 1, 2010 through December 31, 2011 (“Term”)

Products: Exclusively [***], as more fully described in the Product
Specifications section below and per Attachment B. No other products are
included under this Agreement, and the sale and purchase of any other products
will require separate negotiation, terms and agreement between the parties.

Product Specifications: See Attachment B (“Specifications”) – Rubicon Part
Number: [***]

Sale and Purchase Volume Requirements:

Seller will supply and Buyer will purchase Product totaling [***] wafers in
total over the Term, to be shipped to Buyer at the rate provided in the table
below to be shipped at or before the end of each month for the period
November 1, 2010 through December 31, 2011.

Fixed Product Volumes and Prices

 

Period    Number of Wafers per Month    Price per Wafer

November 2010

   [***]    $[***]

December 2010

   [***]    $[***]

January 2011

   [***]    $[***]

February 2011

   [***]    $[***]

March 2011

   [***]    $[***]

April 2011

   [***]    $[***]

May 2011

   [***]    $[***]

June 2011

   [***]    $[***]

July 2011

   [***]    $[***]

August 2011

   [***]    $[***]

September 2011

   [***]    $[***]

October 2011

   [***]    $[***]

November 2011

   [***]    $[***]

December 2011

   [***]    $[***]

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Attachment B

See Attached File

[***]

[***]

[***]

[***]

[***]

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

Memorandum of Understanding

Product specification Road Map [***]

 

Period   Value of Wafer TTV (µm)   Value of Wafer BOW (µm)

Q4 2010

  [***]   [***]

Q1 2011

  [***]   [***]

Q2 2011

  [***]   [***]

Presented by Rubicon Technology, Inc. to [***] on July 27, 2010.

Group 1: [***]

Group 2: [***]

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.